In a proceeding pursuant to CPLR article 78 to annul a determination of the respondent zoning board of appeals, dated December 12, 1974 and made after a hearing, which denied petitioner’s application for a variance, the appeal is from a judgment of the Supreme Court, Westchester County, entered April 28, 1975, which, inter alia, granted the petition. Judgment affirmed, without costs. Once petitioner demonstrated that she would suffer significant economic injury by the application to her of the area standards contained in the zoning map of the City of Rye, she was entitled to a variance unless appellants could show that the public health, safety and welfare would be served by upholding the standards (see Matter of Overhill Bldg. Co. v Delany, 28 NY2d 449, 454). This the appellants failed to do. *553Indeed, the record on this appeal clearly indicates that such a showing would not be possible. Gulotta, P. J„ Rabin, Hopkins, Hargett and Cohalan, JJ., concur.